UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 18, 2008 OCCULOGIX, INC. (Exact name of Registrant as specified in its Charter) Delaware 000 51030 59-343-4771 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2600 Skymark Avenue, Unit 9, Suite 201 Mississauga, Ontario L4W 5B2 (Address of principal executive offices) Registrant’s telephone number, including area code:(905) 602-0887 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 4.02 Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review On June 18, 2008, OccuLogix, Inc. (the “Company”) issued a press release announcing that it intends to restate its unaudited consolidated financial statements for the quarter ended March 31, 2008, its audited consolidated financial statements for the financial years ended December 31, 2007 and December 31, 2006 and its unaudited consolidated financial statements for each of the first three quarters of the financial year ended December 31, 2007. The restatements are being made in order to correct the manner in which the Company has been consolidating OcuSense, Inc. (“OcuSense”) since November 30, 2006, the date on which the Company acquired its majority ownership interest in OcuSense which consists of voting preferred stock.Since the date of the acquisition, the Company has consolidated OcuSense on the basis of a voting control model.The Company believes that OcuSense constitutes a “variable interest entity” as defined under FIN 46(R) “Consolidation of Variable
